DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on November 5th 2021 and May 6th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eisinger et al. (US 2020/0315623; “Eisinger”).
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 17, Eisinger discloses a surgical device (10) comprising:
a handle assembly (20);
a housing (the housing shell for element 30) having a proximal portion and a distal portion (Fig. 1), the proximal portion being releasably coupled to the handle assembly (20; Fig. 4); and
at least one thermal energy storage member supported by the housing (para. [0013], [0073]), the at least one thermal member having a high heat capacity (para. [0073] discloses the use of a liquid or semi-liquid dielectric material).
Regarding claim 18, Eisinger discloses further including a reload assembly (40) releasably coupled to the distal portion of the housing (Fig. 4).
Regarding claim 19, Eisinger discloses further including a rotation knob (see annotated diagram 1 below), the rotation knob (see annotated diagram 1 below) being rotatably fixed to the housing (Fig. 4) and rotatable in relation to the handle assembly (20) such that rotation of the rotatable knob (see annotated diagram 1 below) rotates the housing in relation to the handle assembly.

Allowable Subject Matter
5.	Claims 1-16 are allowed.
Regarding claim 1, the most relevant prior art is Eisinger et al. (US 2020/0315623; “Eisinger”).
Eisinger discloses all of the claimed subject matter including at least one thermal energy storage member (para. [0013], [0073]).
Eisinger fails to disclose at least one thermal energy storage member supported within the rotation knob.
Regarding claim 8, the most relevant prior art is by Eisinger et al. (US 2020/0315623; “Eisinger”). 
Eisinger discloses all of the claimed subject matter including at least one thermal energy storage member (para. [0013], [0073]).
Eisinger fails to disclose at least one thermal energy storage member supported within the rotation knob.
6.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the most relevant prior art is by Eisinger et al. (US 2020/0315623; “Eisinger”). 
Eisinger discloses all of the claimed subject matter including at least one thermal energy storage member (para. [0013], [0073]).
Eisinger fails to disclose at least one thermal energy storage member supported within the rotation knob.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731